UNITED ST A TES DISTRICT COURT
SOUTHER DISTRICT OF NEW YORK

 United States of America                                                       Protective Order

                V.                                                               19 Cr. 883 (JPO)

 Michael Valdez,
       a/k/a " Bigga,"
 Ryan Diaz
      a/k/a " Rico,"
                            Defendants .



       Upon the application of the United States of America, and the defendants Michael Valdez,

a/k/a " Bigga," and Ryan Diaz, a/k/a "Rico," having requested discovery under Fed. R. Crim. P.

16(a)( l)(E), the Court hereby finds and orders as follows:

       I. Disclosure Material. The Government will make disclosure to the defendants of

           documents, objects and information, including electronically stored information

           ("ES!"), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the

           Government ' s general obligation to produce exculpatory and impeachment material in

           criminal cases, all of which will be referred to herein as "Disclosure Material." The

           Government' s Disclosure Material may include, as detailed below, material that affects

           the privacy of individuals, and material that affects the safety of certain victims of the

           charged offenses.    Unless otherwise specified, any material produced to Defense

           Counsel and the defendant shall be deemed Disclosure Material.

       2. Sensitive Disclosure Material. The Government ' s sensitive disclosure material may

           include material that (i) affects the privacy and safety of individuals ; and (ii) is not

           authorized to be disclosed to the public or disclosed beyond that which is necessary for

           the defense of this criminal case . Among other things, the Government ' s sensitive
   disclosure material contains photographs of certain females, including a minor victim

   (" Victim- I"), that were included in advertisements for commercial sexual activities, as

   well as photographs associated with Victim-1 ' s medical treatment, which implicates

   these individuals ' privacy rights and could impact the ongoing investigation. Sensitive

   disclosure materials which contain and/or reflect such images produced by the

   Government in this action pursuant to its discovery obligations are deemed "Sensitive

   Disclosure Material," and will be labeled as such in the index produced with the

   discovery materials.

3. Confidential Disclosure Material. During the course of this ongoing matter, the

   Government may identify certain discovery materials pursuant to Federal Rule of

   Criminal Procedure I 6 which contain and/or reflect personal identifying information

   for Victim-I and others, the disclosure of which could place Victim-I and others in

   significant danger, and which cannot feasibly be redacted . Any such materials will be

   shall   be   deemed    "Confidential   Disclosure Material" and       will   be    marked

   "CO FIDENTIAL" on an "attorney's eyes only" basis in the index and discovery

   materials.

4. Facilitation of Discovery. The entry of a protective order in this case will permit the

   Government to produce expeditiously the Disclosure Material, Sensitive Disclosure

   Material, and Confidential Disclosure Material. It will also afford the defense prompt

   access to those materials, which will facilitate the preparation of the defense.

5. Good Cause. There is good cause for entry of the protective order set forth herein.


                                          2
Accordingly it is hereby Ordered:

   6. Victim -1 's identity, or identifying personal information for Victim-I and others,

      where possible, shall be redacted from disclosure materials in order to protect the safety

      and privacy of Victim- I and others.

   7. Disclosure Material shall not be disclosed by defense counsel , including any successor

      counsel (" Defense Counsel"), or the defendant, other than as set forth herein, and shall

       be used solely for purposes of defending this action:

          a. Defense Counsel and the defendant shall not post any Disclosure Material on

              an y Internet site or network site to which persons other than the parties hereto

              have access, and shall not disclose any Disclosure Material to the media or any

              third party except as set forth below.

          b. Disclosure Material may be disclosed by Defense Counsel or the defendant to

              the following persons (hereinafter "Designated Persons"):

                    (i)     investigative, secretarial, clerical, paralegal and student personnel

                            employed full-time or part-time by the defendant's attorney;

                    (ii)    independent expert witnesses, investigators or advisors retained

                            by the defendant's attorney in connection with this action;

                    (iii)   such other persons as hereafter may be authorized by the Court

                            upon such motion by the defendant.

          c. The defendant and Defense Counsel shall provide a copy of this Order to

              Designated Persons to whom they disclose Disclosure Material pursuant to


                                             3
           paragraphs 6(b)(i), (ii), and (iii). Designated Persons shall be subject to the

           terms of this Order.

      d . The Government may authorize, in writing, disclosure of Disclosure Material

           beyo nd that otherwise permitted by this Order without further Order of this

           Court.

8. Sensitive Disclosure Material shall not be disclosed by Defense Counsel or the

   defe nd ant oth er than as set forth herein, and shall be used so le ly for purposes of

   defending this action:

      a.   Defense Counsel and the defendant shall not post any Sensitive Disclosure

           Material on any Internet site or network site to which persons other than the

           parties hereto have access, and shall not disclose any Sensitive Disclosure

           Material to the media or any third party except as set forth below.

      b. Sensitive Disclosure Material may be disclosed by Defense Counsel to the

           defendant for review in the presence of Defense Counsel for purposes related

           to this case. The defendant shall not maintain, retain, or keep copies of any

           records containing Sensitive Disclosure Material outside of the presence of

           Defense Counsel.

      c.   Sensitive Disclosure Material may be disclosed by Defense Counsel to

           Designated Persons.

      d. The defendant and Defense Counsel shall prov ide a copy of this Order to

           Designated Persons to whom they disclose Sensitive Disclosure Material


                                         4
           pursuant to paragraphs 6(b)(i), (ii), and (iii).   Designated Persons shall be

           subject to the terms of this Order.

      e. The Government may authorize, in writing, disclosure of Sensitive Disclosure

           Material beyond that otherwise permitted by this Order without further Order

           of this Court.

9. Confidential Disclosure Material shall not be disclosed by Defense Counsel other

   than as set forth herein, and shall be used solely for purposes of defending this action:

      a.   Defense Counsel shall receive any materials produced pursuant to Rule 16 of

           the Federal Rules of Criminal Procedure that are marked "CONFIDENTIAL"

           on an "attorney ' s eyes only" basis, and Defense Counsel shall not share the

           Confidential Disclosure Material or the contents of the Confidential Disclosure

           Material with any other persons, including the defendant, except for any

           paralegal or staff employed by Defense Counsel in connection with work

           related to the defense of the defendant.

       b. At any time, Defense Counsel may seek leave from the Government to share

           materials designated as Confidential Disclosure Material with the defendant

           (" Requested Material").      The Government will promptly review such

           Requested Material and (i) consent to the sharing of the Requested Material

           with the defendant; (ii) provide Defense Counsel with a redacted version of the

           Requested Material that may be shared with the defendant; or (iii) provide

           Defense Counsel with an explanation as to why the Requested Material cannot


                                          5
           be shared with the defendant at that time, so as to facilitate the Court's

           consideration of any disputes regarding the Requested Material.                The

           Government will make all practicable efforts to oblige Defense Counsel

           requests to share Requested Material.

I 0. Except for any of the above-mentioned disclosure materials that have been made part

   of th e record of this case, Defense Counsel and the defendant shall return to the

   Government or sec urel y destroy or delete all di sc losure material, w ithin 30 days of the

   exp irat ion of the period for direct appeal from any verdict in the above-captioned case;

   the period of direct appeal from any order dismissing any of the charges in the above-

   captioned case; or the granting of any motion made on behalf of the Government

   dismissing any charges in the above-captioned case, whichever date is later.

11. T his Order does not prevent the disclosure of any of the above-mentioned disclosure

   material in any hearing or trial held in this action, or to any judge or magistrate judge,

   fo r purposes of this action. However, any disclosure material pertinent to any motion

   before the Co urt should initially be filed under seal, absent consent of the Government

   or Order of the Court. All filings should comply with the privacy protection provisions

   of Fed. R. C rim . P. 49.1. The provisions of this Order shall not terminate at the

   conc lu sion of this criminal prosecution and the Court wi ll retain jurisdiction to enforce

   this Order until the Court orders otherwise.




                                          6
SO ORDE RED :

Dated :    ew York, New York
          January J_ /, 2020


                               THEH0N0RABLEJ.PALOETKEN
                               UNITED STATES DISTRICT JUDGE




                                 7
